DETAILED ACTION
This is in response to the applicant’s communication filed on 5/2/2019, wherein:
Claims 1-8, 12, 13, and 16-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12, 13, and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 16 recite a computer program product and a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of compiling a bridging standards document and generating an output file (claims 1 and 8) and indexing documents, matching the documents to a type, identifying key characteristics within the documents, determining which key characteristics are more stringent, and producing a bridged standards document and an output file (claim 16) are processes that, under their broadest reasonable interpretation, cover performance of the 

Also, the limitations of compiling a bridging standards document and generating an output file (claims 1 and 8) and indexing documents, matching the documents to a type, identifying key characteristics within the documents, determining which key characteristics are more stringent, and producing a bridged standards document and an output file (claim 16) are directed to complying with legal responsibilities and are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer and a computer program product.  The computer and computer program product are recited at a high-level of generality (i.e., as a generic processing device and computer product performing generic computer functions), such that it amounts to no more than mere instructions to apply the 

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the compiling a bridging standards document and generating an output file (claims 1 and 8) and indexing documents, matching the documents to a type, identifying key characteristics within the documents, determining which key characteristics are more stringent, and producing a bridged standards document and an output file (claim 16) steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 12, 13, and 17-25 merely add further details of the abstract steps/elements recited in claims 1, 8, or 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 12, 13, and 17-25 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of including different document types, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3 and 17 provide further descriptive limitations of elements describing the document types, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 4 further limits the abstract idea by introducing the element of determining more stringent standards documents by comparing key characteristics, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 12 further limit the abstract idea by introducing the element of separately counting the number of key characteristics, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6 and 13 further limit the abstract idea by introducing the element of giving more weight to key characteristics found in a title, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 7 further limits the abstract idea by introducing the element of including operational parameters to control drilling equipment which does not include a practical application or significantly more than the abstract idea.

Dependent claim 18 and 19 further limits the abstract idea by introducing the element of indexing documents provided by a plurality of participants and descriptions of the participants, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 20 further limits the abstract idea by introducing the element of searching for a title based on key words or phrases, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 21 further limits the abstract idea by introducing the element of producing a comparison file, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 22 and 23 further limit the abstract idea by introducing the element of scoring and producing a document based on the scoring, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 24 further limits the abstract idea by introducing the element of the output file being in a relevant computer language, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 25 further limits the abstract idea by introducing the element of including a plurality of other documents, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 13, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1-8, 12, 13, and 16-25 refer to determining a more stringent standard, but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The specification does not describe how this is done, but provides in [0033]-[0035] and [0042]-[0045] that values of key characteristics are compared to determine which one is more stringent.  While the Specification does describe incrementing a score for each document based on the included standards, it does not describe how the computer chooses which standard is more stringent.  Determining which value is more stringent would vary with the type of key characteristic and possibly, with the context of the value.  In other words, sometimes the more stringent value would be the lower value and sometimes it would be the higher value.  It is unclear if the computer would be programmed with all the possible key characteristics and how each different characteristic is evaluated to determine which value is more stringent.  One option would be to program the computer to simply choose the smaller value.  However, the computer could also be programmed in different ways.  How the computer would handle ranges of values is not described, either.  Another programming option is the use of machine learning.  Examiner emphasizes that there are many ways a person of ordinary skill in the art could program the computer to perform this step, which is essential to the invention, but the Specification does not disclose the specific algorithm used.

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8, 12, 13, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer to accomplish the claimed steps (claims 1-7 and 16-25) or as part of the system claimed (claims 8, 12, and 13).  However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 states “the plurality of participants include a plurality of: a service company, a rig company, a regulator, an oil company and a primary contractor” which is unclear as to the scope.  Does the claim mean that there are at least two or more of the various types of participants? Or are there multiple participants from each category (i.e., at least two service companies, at least two rig companies, etc.)?  For the purposes of further examination, Examiner assumes that there are at least two participants (of any type).

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 states “searching for a title based on key words or phrases to categorize the subject matter” which, when read without the benefit of the specification, seems to mean that key words are used to identify a title.  However, the specification does not support such an interpretation.  Rather, the specification indicates that, once the title is identified (by position and font size), key words within the title are used to determine the category (see Specification at [0038]-[0039]).  Examiner interprets the claims in accordance with the Specification and requests clarification of the claim language.


Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20160292696), in view of Conover et al. (US 20040153467) .

Referring to claim 1:
Gong discloses a computer-implemented method for bridging standards for drilling projects, comprising: 

compiling by a computer a bridging standards document comprising a plurality of determined more stringent standards documents . . . each of the plurality of determined more stringent standards documents being determined as more stringent from among a plurality of standards documents, the plurality of standards documents being different standards documents supplied by different participants of a common drilling project {Gong [0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the master set of flight regulations is interpreted as the bridging standards document and where the various geo-fencing devices are interpreted as different participants and the phrase “of a common drilling project” does not limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight – see MPEP 2111.04}; and 

generating by the computer an output file based on the bridging standards document for use by a subsequent design tool or drilling equipment for managing, specifying or controlling the drilling project or the drilling equipment {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file}.

Gong discloses a system for generating a set of regulations (abstract).  Gong does not disclose each determined more stringent standards document being related to a different one of a plurality of common drilling document types.

However, Conover teaches a similar system for cataloging digital information (abstract).  Conover teaches . . . each determined more stringent standards document being related to a different one of a plurality of common drilling document types . . . {Conover [0036][0037] where the keywords are used to classify documents, which is interpreted as matching the standards documents to a document type and where describing the document type as a “common drilling document” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong to incorporate indexing documents, matching documents to a type, and identifying key characteristics based on the type as taught by Conover because this would provide a manner for describing the content of the documents (Conover at [0032]), thus aiding the user in organizing data.

Referring to claim 2:
Gong, as modified by Conover discloses wherein the different standards documents supplied by the different participants of the common drilling project include standards documents of different common drilling document types {Conover [0036][0037] where Conover discloses various document types and further, claim scope is not limited by language that does not require steps to be performed, such as in the wherein clause of claim 2 – see MPEP 2111.04}.

Referring to claim 3:
Gong, as modified by Conover, discloses wherein in the step of matching, the common drilling document type includes one of: a standard document; a guideline document; a regulation document; a specification document; a requirement document; a design requirement document; a policy document; a procedure document; a guidance document; a support document; a manual document; an instructions document; a practice document; a handbook document; and a reference document {Conover [0036][0037] where Conover discloses document types and further, the wherein clause does not require steps to be performed or alter the structure of the claim and therefore, the scope of the claim is not further limited; therefore the wherein claims receives little patentable weight  – see MPEP 2111.04}.

Referring to claim 4:
Gong, as modified by Conover, discloses wherein each of the determined more stringent standards documents is determined more stringent by comparing key characteristics of one of the plurality of standards documents with at least one other of the plurality of standards documents for a same common drilling document type {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the regulations of a geo-fencing device is interpreted as the “indexed standards document”}.

Referring to claim 7:
Gong, as modified by Conover, discloses wherein the output file comprises operational parameters to control the drilling equipment including one or more of: a) drawworks; b) a rig pump; c) a blow out preventer; d) a choke manifold; e) a rotary equipment; g) pipe handling equipment; h) a cement pump; i) pressure-testing equipment; j) logging equipment; k) torque and drag monitoring equipment {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file which comprises operational parameters to control the equipment and further, the wherein clause does not require steps to be performed or alter the structure of the claim and therefore, the scope of the claim is not further limited; therefore the wherein claims receives little patentable weight  – see MPEP 2111.04}.

Referring to claim 8:
Claim 8 is rejected on the same basis as claim 1.

Referring to claim 16:
Gong discloses a computer-implemented method for bridging standards for drilling projects, comprising: 

determining by the computer which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document for selecting the more stringent standards document {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the regulations of a geo-fencing device is interpreted as the “indexed standards document”}; and 

producing by the computer a bridged standards document that identifies the determined key characteristics and at least one associated selected more stringent standards document, and producing an output file for use by a subsequent design tool for managing, specifying or controlling the drilling project or the output file comprise operational parameters to control equipment related to the drilling project {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the master set of flight regulations is the produced bridged standards document (see at least [0907]) and the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file}.

Gong discloses a system for generating a set of regulations (abstract).  Gong does not disclose indexing by a computer a plurality of different standards documents associated with a common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents; matching by the computer each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document; and identifying by the computer key characteristics within each indexed standards document based on the identified type of standard.

However, Conover teaches a similar system for cataloging digital information (abstract).  Conover teaches indexing by a computer a plurality of different standards documents associated with a common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents {Conover [0033][0034] The spider collects a list of all keywords contained in each document, generating an index to facilitate searching [0034] and where  describing the standards documents as “associated with a common drilling project” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}; 

matching by the computer each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document {Conover [0036] [0037] where the keywords are used to classify documents, which is interpreted as matching the standards documents to a document type and where describing the document type as a “common drilling document” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}; and 

identifying by the computer key characteristics within each indexed standards document based on the identified type of standard {Conover [0049] where the “MatchedWords” are words that match the classification, or document type, and are interpreted as the key characteristics}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong to incorporate indexing documents, matching documents to a type, and identifying key characteristics based on the type as taught by Conover because this would provide a manner for describing the content of the documents (Conover at [0032]), thus aiding the user in organizing data.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 3.

Referring to claim 18:
Gong, as modified by Conover, discloses . . . the plurality of different standards documents that are provided by a plurality of participants associated with the common drilling project {Gong [0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the various geo-fencing devices are interpreted as different participants and the phrase “associated with the common drilling project” does not limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight – see MPEP 2111.04}

Gong, as modified by Conover, discloses wherein the indexing the plurality of different standards documents indexes the plurality of different standards documents . . . {Conover [0033][0034] The spider collects a list of all keywords contained in each document, generating an index to facilitate searching [0034]}.


Referring to claim 19:
Gong, as modified by Conover, discloses wherein the plurality of participants include a plurality of: a service company, a rig company, a regulator, an oil company and a primary contractor {Gong [0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the various geo-fencing devices are interpreted as different participants and where the description of the type of participant is merely descriptive, does not alter the steps of the method, and therefore, receives little patentable weight}.

Referring to claim 21:
Gong, as modified by Conover, discloses wherein the identifying key characteristics within each indexed standards document based on the identified type of standard includes producing a comparison file for each indexed standards document that contains the identified the key characteristics, including a first comparison file and at least one other comparison file {Gong [0906]-[0908] where [0906] describes comparing each metric to determine the most restrictive value, which, since the computer performs these comparisons, creates a file as the computer must store the comparison information in memory in order to produce the master set of flight regulations}.

Referring to claim 22:
Gong, as modified by Conover, discloses wherein the determining which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document includes comparing a key characteristic of the first comparison file to the same key characteristic of the at least one other comparison file and scoring the first comparison file and a scoring the at least one other comparison file {Gong [0906]-[0908] where each metric/characteristic is compared as described in [0906] and in order to choose the overall most stringent flight regulations, the system must track which of the geo-fencing devices has the most stringent regulations, as described in [0907]}.

Referring to claim 23:
Gong, as modified by Conover, discloses wherein . . . the step of producing a bridged standards document includes producing a bridged standards document comprising a plurality of standards documents determined by the scoring {Gong [0906]-[0908] where multiple geo-fencing devices provide sets of flight regulations}.

Gong, as modified by Conover, discloses. . . at least one other indexed standards document comprises a plurality of other indexed standards documents . . . {Conover [0033][0034] where multiple documents are indexed}.

Referring to claim 24:
Gong, as modified by Conover, discloses wherein the output file is written in a relevant computer language for use as input by the subsequent design tool for managing, specifying or controlling the drilling project {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the  signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file and where such signals must be in a relevant computer language in order for them to be effective in controlling the UAV}.

Referring to claim 25:
Gong, as modified by Conover, discloses wherein the at least one other indexed standards document comprises a plurality of other indexed standards documents {Conover [0033][0034] where multiple documents are indexed}.

Claims 5, 6, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20160292696), in view of Conover et al. (US 20040153467), and further in view of Gosse et al. (US 20050050023).

Referring to claim 5:
Gong, as modified by Conover, discloses wherein each of the determined more stringent standards documents is determined by separately counting the number of key characteristics in each of the plurality of standards documents for a same common drilling document type to provide a separate total count of key characteristics for each of the plurality of standards documents, with the highest resulting count . . . identifying the determined more stringent standards document for the same common drilling document type {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C [0907]}.

Gong, as modified by Conover, discloses a system for generating a set of regulations (Gong abstract) using indexing (Conover abstract and [0015]).  Gong, as modified by Conover, does not disclose plus a weighting factor.

However, Gosse teaches a similar system for using indexes to order documents (abstract and [0016]).  Gosse teaches . . . plus a weighting factor . . . {Gosse [0096] a weighting may be assigned to each keyword associated with a given web page [0096]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong and Conover to incorporate a weighting factor as taught by Gosse because this would provide a manner for generating an index (Gosse at [0096]), thus aiding the user in organizing data.

Referring to claim 6:
Gong, as modified by Conover and Gosse, discloses wherein the key characteristics found in a title in the plurality of standards documents is given more weight {Gosse [0096] a weighting may be assigned to each keyword associated with a given web page [0096]}.

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 5.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 6.

Referring to claim 20:
Gong, as modified by Conover, discloses a system for generating a set of regulations (Gong abstract) using indexing (Conover abstract and [0015]).  Gong, as modified by Conover, does not disclose wherein the indexing includes searching for a title based on key words or phrases to categorize the subject matter.

However, Gosse teaches a similar system for using indexes to order documents (abstract and [0016]).  Gosse teaches wherein the indexing includes searching for a title based on key words or phrases to categorize the subject matter {Gosse [0096] For each web page, the software identifies a list of significant associated keywords. In addition to automatically generating the keywords, a weighting may be assigned to each keyword associated with a given web page. For example, the weighting may be derived from how frequently a given keyword appears in the web page, or whether the keyword appears in a special area of the web page, such as the title [0096]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong and Conover to incorporate identifying key words in a title as taught by Gosse because this would provide a manner for generating an index (Gosse at [0096]), thus aiding the user in organizing data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sadlier, Andreas , Laing, Moray , and John Shields. "Data Aggregation and Drilling Automation: Connecting the Interoperability Bridge between Acquisition, Monitoring, Evaluation, and Control." Paper presented at the IADC/SPE Drilling Conference and Exhibition, San Diego, California, USA, March 2012. doi: https://doi.org/10.2118/151412-MS - addresses the challenge of data aggregation between operators, service companies, drilling contractors and equipment manufacturers (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689